
	
		III
		109th CONGRESS
		2d Session
		S. RES. 558
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2006
			Mr. McConnell (for
			 himself and Mr. Bunning) submitted the
			 following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			September 7
			 (legislative day, September 6), 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Honoring the lives and memory of the
		  victims of the crash of Comair Flight 5191, and extending the most sincere
		  condolences of the citizens of the United States to the families and friends of
		  those individuals.
	
	
		Whereas, on August 27, 2006, the Commonwealth of Kentucky
			 suffered a tragic loss when Comair Flight 5191 crashed shortly after takeoff at
			 Blue Grass Airport in Lexington, Kentucky;
		Whereas 49 individuals perished in that tragic
			 accident;
		Whereas that event brought grief not only into the
			 communities of Kentucky, such as Lexington, Georgetown, Somerset, London,
			 Harrodsburg, and Richmond, but also to homes throughout the United States,
			 Canada, and Japan; and
		Whereas local volunteers and government officials
			 responded quickly to rescue a survivor, James Polehinke, investigate the
			 accident, and provide relief and recovery to the families and friends of the
			 victims: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the victims of the crash of Comair Flight 5191, including—
				Rebecca
			 Adams;
				Christina
			 Anderson;
				Lyle
			 Anderson;
				Arnold
			 Andrews;
				Anne Marie
			 Bailey;
				Bobbie
			 Benton;
				Jesse Clark
			 Benton;
				Carole
			 Bizzack;
				George
			 Brunacini;
				Brian
			 Byrd;
				Jeffrey
			 Clay;
				Diane
			 Combs;
				Homer
			 Combs;
				Fenton
			 Dawson;
				Thomas
			 Fahey;
				Mike
			 Finley;
				Clarence
			 Wayne (C.W.) Fortney II;
				Wade Bartley
			 (Bart) Frederick;
				Hollie
			 Gilbert;
				Erik
			 Harris;
				Kelly
			 Heyer;
				Jonathan
			 Walton Hooker;
				Scarlett
			 Parsley Hooker;
				Priscilla
			 Johnson;
				Nahoko
			 Kono;
				Tetsuya
			 Kono;
				Charles
			 Lykins;
				Dan
			 Mallory;
				Steve
			 McElravy;
				Lynda
			 McKee;
				Bobby
			 Meaux;
				Kaye Craig
			 Morris;
				Leslie Morris
			 II;
				Cecile
			 Moscoe;
				Judy Ann
			 Rains;
				Michael N.
			 Ryan;
				Mary Jane
			 Silas;
				Pat
			 Smith;
				Timothy K.
			 Snoddy;
				Marcie
			 Thomason;
				Greg
			 Threet;
				Randy
			 Towles;
				Larry
			 Turner;
				Victoria
			 Washington;
				Jeff
			 Williams;
				Paige
			 Winters;
				Bryan
			 Woodward;
				JoAnn Wright;
			 and
				Betty
			 Young;
				(2)conveys the most
			 sincere condolences of the citizens of the United States to the families,
			 friends, and communities of the victims;
			(3)recognizes the
			 rescue and safety workers, medical personnel, and Federal, State, and local
			 officials who—
				(A)responded to the
			 tragedy; and
				(B)are
			 working—
					(i)to
			 uncover the causes of that tragedy; and
					(ii)to
			 prevent future accidents; and
					(4)commends the
			 volunteers, counselors, and clergy who provided support to families during the
			 difficult days that followed August 27, 2006.
			
